ORDER
PER CURIAM.
Gilded Age Renovation, L.L.C. (Defendant) appeals from the trial court’s judgment in favor of Roth Contracting, Inc. (Plaintiff) on its petition for breach of contract and quantum meruit in the amount of $32,034.62. Defendant contends the trial court erred (1) in excluding the testimony of Trace Shaughnessy regarding the reasonableness of the fees charged by Plaintiff, (2) in excluding the testimony of Chris Goodson regarding the reasonableness of the fees charged by Plaintiff, and (3) in entering judgment in favor of Plaintiff because the reasonableness of Plaintiffs charge for services was not supported by substantial evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The trial court did not abuse its discretion in excluding testimony, Grab ex rel. Grab v. Dillon, 103 S.W.3d 228, 238 (Mo.App. E.D.2003), and the judgment of the trial court is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).